DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/18/2022 regarding the 35 U.S.C. 112(f) interpretation of claim 8 have been fully considered but they are not persuasive.
Applicant submits that means-plus-function interpretation of limitations in claim 8 is improper.  Applicant reasons (Remarks pg. 6): 

In the present case, how to create generic computer modules from the inventive functionality disclosed as part of the invention in the specification, in order to create the inventive computer modules claimed, are known to those skilled in the art, and have structure known to and understood by those skilled in the art. Thus these terms include - in the eyes of one skilled in the art - structure.

	The Examiner respectfully disagrees that the claim terms themselves provide the name of structure.  “The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.”  Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).  It is respectfully maintained that the terms in claim 8 recite “a substitute term [that] acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function.”  MPEP 2181.  
For example, claim 8 includes an “identification module” that performs a particular function.  The skilled artisan would not conclude that this is the “name for structure” for performing the function claimed as Applicant argues.  Applicant has not persuasively shown how this term can be considered to “limit the scope of the claim to any specific manner or structure for performing the claimed function” (MPEP 2181).  The “identification module” and other limitations identified in the previous Office action remain interpreted under this title.

Allowable Subject Matter
Claims 1-4, 7-11, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art was identified in the previous Office action, but does not disclose “decoding each of the at least two compressed content-layer streams, to yield corresponding at least two decoded content-layer streams; and broadcasting at least some of the at least two decoded content-layer streams separately and receiving the at least two decoded content-layer streams by at least one target device.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423